Case: 18-14880       Date Filed: 07/09/2020       Page: 1 of 2



                                                                       [DO NOT PUBLISH]



                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                     No. 18-14880
                               ________________________

                      D.C. Docket No. 4:18-cr-00013-HLM-WEJ-1



UNITED STATES OF AMERICA,

                                                                           Plaintiff-Appellee,

                                              versus

JESUS EDUARDO DUARTE CAMACHO,

                                                                        Defendant-Appellant.

                               ________________________

                      Appeal from the United States District Court
                         for the Northern District of Georgia
                            ________________________

                                        (July 9, 2020)

Before WILSON and JILL PRYOR, Circuit Judges, and CORRIGAN,∗ District
Judge.



∗  Honorable Timothy J. Corrigan, United States District Judge for the Middle District of Florida,
sitting by designation.
               Case: 18-14880     Date Filed: 07/09/2020     Page: 2 of 2




PER CURIAM:

      Jesus Eduardo Duarte Camacho appeals his 210-month sentence for

conspiracy to possess with intent to distribute at least 500 grams of

methamphetamine, possession with intent to distribute at least 500 grams of

methamphetamine, and possession of a firearm in furtherance of a drug-trafficking

crime. On appeal, he argues that the district court erred at sentencing when it

denied a minor-role reduction under U.S.S.G. § 3B1.2. After reviewing the record

and the briefs, and with the benefit of oral argument, we conclude that the district

court did not clearly err in denying Camacho’s request for a minor-role reduction.

See United States v. Bernal-Benitez, 594 F.3d 1303, 1320 (11th Cir. 2010) (stating

that we review a district court’s denial of a role reduction for clear error).

Therefore, we affirm Camacho’s sentence.

      AFFIRMED.




                                           2